DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 10/6/2021 has been considered.
Drawings
The drawings filed on 5/27/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/27/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Daubenspeck yet al. (US 2015/0001712).
Regarding claim 1, Daubenspeck discloses:
An integrated circuit device comprising: 
a chip having metal interconnect levels including a last copper interconnect level (106, ¶0017); and 
a chip-to-package interconnect overlying and connected to the last copper interconnect level, the chip-to-package interconnect having: 
a via (114, ¶0018) connected to a first element (106) of the last copper interconnect level (106), the via having a barrier material (118) and a tungsten fill layer (120, ¶0018); and 
a copper conductive structure (124, ¶0019), the via (114) coupled between the copper conductive structure (124) and the first element (106).
Regarding claim 2, Daubenspeck further discloses:
wherein the copper conductive structure (124) is an under-bump metal structure (¶0020) and the chip-to-package interconnect further comprises a solder bump (134, ¶0021) on the under-bump metal structure.
Regarding claim 3, Daubenspeck further discloses:
wherein the copper conductive (124) structure is a copper pillar (¶0020).
Regarding claim 7, Daubenspeck further discloses:
wherein the via (114) extends through a passivation layer (108).
Regarding claim 10, Daubenspeck further discloses:
wherein the via (114) comprises one or more vias connected between the first element and the copper conductive structure.
Regarding claim 20, Daubenspeck discloses:
An integrated circuit device comprising: 
a chip having metal interconnect levels including a last copper interconnect level (106); and 
a chip-to-package interconnect overlying and connected to the last copper interconnect level, the chip-to-package interconnect having: 
a via (114) connected to a first element of the last copper interconnect level (106), the via having a barrier material (118) and a tungsten fill layer (120), wherein the barrier material (18) is selected from the group consisting of TaN (¶0018). 
a copper conductive structure, the via coupled between the copper conductive structure and the first element.
Allowable Subject Matter
Claims 4, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “wherein the copper conductive structure is a copper structure with an overlying Ni/Pd layer” in combination with the remaining claimed features.
Regarding claim 5, the prior art does not disclose “wherein the copper conductive structure includes: a copper structure extending over the first element and a portion of the chip adjacent the first element; and a copper post overlying and connected to the copper structure, the copper post offset from the first element” in combination with the remaining claimed features.  
Regarding claim 6, the prior art does not disclose “wherein the copper conductive structure includes a copper structure extending over the first element and a portion of the chip 11T79071US02Patent Application adjacent the first element and the chip-to-package interconnect further comprises: an under-bump metal structure offset from the single first element; and a solder bump over the under-bump metal structure” in combination with the remaining claimed features.
Claims 11-19 are allowed.
Regarding claim 11, the prior art does not disclose “forming first openings and second openings in the passivation layer, the second openings being wider than the first openings; depositing a barrier layer over the passivation layer and into the first openings and second openings; depositing tungsten over the barrier layer, the tungsten filling the first openings and lining without filling the second openings; removing the tungsten and the barrier layer from over the passivation layer by chemical-mechanical polishing, leaving the tungsten and barrier layer in the first and second openings; 12T79071US02Patent Application depositing a probe metal stack over the passivation layer and first openings, the probe metal stack extending into the second openings but not the first openings; removing the probe metal stack from over the passivation layer and the first openings, leaving the probe metal stack in the second openings” in combination with the remaining claimed features.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899